Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 1 of 44 PagelD: 279

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

MICHAEL THULEN JR., et al. DOCUMENT ELECTRONICALLY
ae FILED
Plaintiffs,

VS.
Civil Action No. 1:18-cv-14584-RMB-

AMERICAN FEDERATION OF AMD

STATE, COUNTY AND MUNICIPAL 17 varie Buh

EMPLOYEES, NEW JERSEY Oe NE EES

COUNCIL 63, et al., ORAL ARGUMENT REQUESTED
Defendants

 

 

 

MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’
MOTIONS TO DISMISS AND IN SUPPORT OF PLAINTIFFS’
CROSS-MOTION FOR DECLARATORY JUDGMENT

 

Patrick J. Wright, Esq. Matthew C. Moench, Esq.
Mackinac Center Legal Foundation Moench Law, LLC

140 W. Main Street 1303 Roger Avenue
Midland, MI 48642 Bridgewater, NJ 08807
(989) 631-0900 (908) 208-1910
wright@mackinac.org moenchlawllc@gmail.com

 

 

Attorneys for Plaintiffs
Michael Thulen, Jr., Michael Porter, and Terence Gaudlip
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 2 of 44 PagelID: 280

TABLE OF CONTENTS
TABLE OF AUTHORITIES. ......ccescsssssssssssscsesssessesesssesususssssssssscesssstssacaeaeesseaneseeues il
INTRODUCTION 1... eccscsesssesseesesssssssscssssescscsvavsetsscsssesssasssssacsseassessueseracaneeeraes 1
STATEMENT OF FACTS AND PROCEDURE .......ccccccsscssssssssesesesescsestessessacseacers 2
A. Union Security Basics ...........ccscscssescssssesscsssssessersseecesessesesersssseseesrseees 3
B. New Jersey Public Employee Bargaining Before the WDEA............... 5
C. National Events Related to Right-to-Work and Various United States
Supreme Court Cases .....ccccscessssssseressssssesscsesssssssscsssscsscssesessescseeccaceasags 8
DD. WDEA..... cc ccssscccssceseceeeseeseseecsssncsensssestscsesssaesseesecsesscunssasansusncarevaeereess 10
E. Filing of Suit and Other Procedural Matters......0.0ccc cc cceseeseseseeeeee: 13
ARGUMENT o.0.. ces ccescssssessecsetssenesesesecesesenenessseseussacesesecesecessesssssevacseeseauersenesessatees 14
I. Subject Matter Jurisdiction, Standing, and other Justiciability
CONCELIS 0.0... sees seeesssescsevenesesesetscsesssesesesecsscssceceecceeceeesevacarseseceseaeseesneneas 15
II. Enforcement of WDEA’s Section Six 0.0... cccccsesssssssssseesscssectecseecesesenees 17
Ul. Proper Construction of WDEA’s Section Six w.cccccccecccesecsescscessssersees 18
IV. The Right to Resign and the Right to End Financial Support .........00.0.... 20
VY. Waiver of Constitutional Rights by Contract ........ccccccsccecscccescecseescsenes 32
A. Post-Janus Cases Do Not Properly Apply the Constitutional Waiver
AMAlySiS.o..s si eecessescssessesesssscesesssscssessescsseesevesseseusucssacaccatsnvaveassenaaeeees 35
CONCLUSION o.oo. eeeccecssesessenessstseseceacsesescsescsesesssessesensseasecscessesssessesassseneesscnsarasees 40
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 3 of 44 PagelD: 281

TABLE OF AUTHORITIES
CASES
Abood v, Detroit Bd. of Educ., 431 U.S. 209 (1977) vccccccsssscssseceeseesees 4, 20, 21, 22
Belgau v. Inslee, 2018 WL 4931602 (W.D. Wash. Oct. 11, 2018)... cece: 37
Belgau v. Inslee, 359 F.Supp.3d 1000 (W.D. Wash. 2019) ....ccccccccesecesssesssssereee 39
Cohen v. Cowles Media Company, 501 U.S. 663 (1991) ....cccccecscscssesesteseceees 23, 24
Coltec Industries Inc. v. Hobgood, 280 F.3d 262 (3d Cir. 2002) vvccescccsesseseceseess 34
Commc’n Workers of America v. Beck, 487 U.S. 735(1988).....cccccccccsecssecesssssseeeeees 4
Cooley v. California State Law Enforcement Ass'n, 2019 WL 331170 (E.D. Cal.
Jatt, 25, 2019) cccccccccccsssseccnssssscesesssscsesssscssssseseressseceeeescecseesvssaessvenserereseevars 38
Crockett v. NEA-Alaska, 367 F.Supp.3d 996 (D. Alaska 2019) vo... cessseseeeseees 34
D.H. Overmyer v. Frick, 405 U.S. 174 (1972) ccsccssccsssssssssccccssescssssessssscnasacsrseeases 33
Davenport v. Washington Educ. Ass’n, 551 U.S. 177 (2007)...cscccscssesseccsccecesssesenss 5
Debont v. City of Poway, 1998 WL 415844 (S.C. Cal. 1998) Joos 24, 25, 26
Delaware River and Bay Auth. v. Int’l Org. of Masters, Mates and Pilots, 45 N.J.
138 (1979) oo eccssecssceseseseceseeeessesensssssssessscsseseacsesesseecacssetssuravevesassceevssceasaverens 6
Edwards v. Indiana State Teachers Ass'n, 749 N.E.2d 1220 (Ind. Ct. App. 2001)
sesateseenseesecseeceneonsasonesdestusessenseesatsaasenseassenesausnsssenscateaesueeseeseeseeseusenseaeenes 26, 27, 28
Erie Telecomm., Inc. v. City of Erie, Pennsylvania, 853 F.2d 1084 (3d Cir. 1988)
ceveesscuesaceascnseserssaasssesseseeuseesaesaeeessssauerscesssseasssesasaesevatesusenescessursessseaeserensvens 32, 33
Ex Parte Young, 209 U.S. 23 (1908)........csccsscsscssssssesssessussecssesssessssensetacnesarsrenesses 17
Fisk v. Inslee, 2017 WL 4619223 (W.D. Wash. October 16, 2017)... 36, 37
Fisk v, Inslee, 750 Fed. Appx. 632 (9th Cir. 2019) .....ccccccssccsssssseccccesscessscseseseeseee 38
Fuentes v. Shevin, 407 U.S. 67 (1972) ...ccccccssssesssecssessssesscssecccscsscsevssensssesaracsesaesseess 33
Harris v. Quinn, 573 U.S. 616 (2014) .....cccccssscssscecessseecsssssssssseseessseeseseesereessnsesreneens 1
Knox, v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298 (2012) ..ccccsceseeeeese 9
Lillebo v. Davis, 222 Cal.App.3d 1421 (Cal. Ct. App. 1990)... eeeseeseceeess 5
MecCahon v. Pennsylvania Tpk. Comm'n, 491 F.Supp.2d (2007) ....cccceeseeee: 28, 29
New Jersey Tpk. Emp. Union Local 194 of Am. Fed’n of Tech, Eng’rs, AFL-CIO v.
N.J. Tpk. Auth., 123 N.J. Super. 461 (N.J. Super. App. Div. 1973)... 7
Otto v. Pennsylvania State Educ, Ass'n-NEA, 330 F.3d 125 (2003) .....c.ccccsesesssseees 28
Pattern Makers’ League of North America, AFL-CIO v NLRB, 473 U.S. 95 (1985)
wssaserececscanseseseseacnsdessecuseceseesneesaeecsaeessaseseesnesesensteuesueess¢suarsaseaesensonseasaas 22, 23, 36
Smith v. Arkansas State Emp., Local 1315, 441 U.S. 463 (1979). cccceseesesese 5, 22
Smith v. Superior Court, County of Contra Costa, 2018 WL 6072806 (N.D. Cal.
October 16, 2018)... ccc eccsscsesscessssesecserseseceesesseesssesssdsscacesssecsuceususeavaverseeas 37
Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002) ....ceccccccsccecessecssceeecescsesesseaes 16
Taylor v. Rhatigan, 900 N.W.2d 699 (Mich. Ct. App. 2016) wc eceeeeesseseescsess 30

ii
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 4 of 44 PagelD: 282

STATUTES

2012 Mich. Pub, Act 349.0... ecsessssssssesessscssscscessescesscscsesesusessecesacsasseseresstseceasacers 1
29 U.S.C. § 186(C)(4) ec sccesscsesssssssessssesssssnesrseesuseessueceeseseusssccessacarsseseeveataceasanas 20
29 U.S.C. §§ 151-169 ic ccccssssssessssesevscssnsassssassssssssnscvesscersssssescusssceescescusuesasacenes 6
39 ULS.C. § 1205 we eeceseeseessseseesssessssssesscssessesesesuseecsacsessesescsasevevacnsanaceseseasscacsavaves 20
AS ULS.C. §§ 151-188 ce ccccesesscscesessessssscesvsecavseseusssenscseceusesevsesesacaeseespsenseensaeeacs 6
5 ULS.C. § T11S(Q)-(D) oc eeeeccsessessseescessssseceesssscsusavsssscssssasesesessesassssavauacaasansasecaness 20
Ind. Code § 20-7.5-1-6 repealed by 2005 Indiana Acts 951 o..icicceccseeeesessseseees 28
L. 1968 6. 130 ee cssceeessscssessessessssesssssscssesevevsessvscsuseusesessesssessacststavaceusaasaransers 7
L. 1968 C. 310 ec eesseesceceresssscessstssesssesusasscsesacsecaussseseesecsesssassssavssseuasareeseeseeaesees 7
L. 1969 C. 233 cece saaveceeeevoeaesnaesdesceaesaeesuceuesacessssessessseseseussaesusseusassausenessnteaes 7
L. 1977 C. 295 oe eccenssensssesetsesseneecsesancseesessessesessesevsensesenssadeeessarsssesseacarsarsucaeesassasees 7
L. 1981 6. 345 oo cscssssssseressssesscssssessestsesavsceevsesussssssessecauscersssescseaesscnsecestensecaesacares 7
L, 2018 C. US vice eeseseseseesesesssssnesesssscsscsescsecsenesssesesacsesssecsesesevevsvsssasdseeecseseaceesaverensess 1
L. 2018 6. 15 § Qo cseecssssscssessssccsscsccsessessessersnsenscncseessscsssscavasserasescsevsvsasassanecens 10
L. 2018 6.15 § Bec ececeecsssscssecssscessesssnssesesteseesseessstseceusseessesecsssssseseeseseeeeecaesecaces 11
L, 2018 C. 15 § 4 ov cecesssseresssscscsesssscsscsesessseceesesestscceessssseessnssseussercecarareceesaeeeenss 12
L. 2018 6.15 § 6. ececssessssessecssesssnessssecsescesssssensvaceussceessuasnsacsesactataesuenesereassanes 13
Mich. Comp. Laws § 423.210(3) ......cccccsssssssessseessssecssssssscsssccssaseevavsusceetarsesseeusausees 9
N.J.S.A. § B41 BAH] Gf. SOQ. .cccesssssssssesssessessseseseserssscsessacsesessesesseusassuseseereracussatarsnees 6
N.J.S.A. § 34:13 A-5.12 cc ccscsssssscssecsesseseessssessnssesseusesesssacussesesaccarsessassussaesaesase 10
N.J.S.A. § 34:13 A-5.13 occcccssccsscsecsscesseesesesecsesseessssecsssscsssssecsssesseseacaceecseaucaesacaeaes 11
NSS.A, 9 S401 BAH5.14 oo ecsscessseccssessessssensessescssesesseseesreeeserscesecesseesseesesanacsnsaes 12
N.J.S.A. § 34:13 A523 i cccccsssessscesesssscsessessssesecenssessesevsesesausccasacaesavasesaesenaceaerers 6
NJS.A. § 34: 13A-5.4(C) oe ccccccesecesesessenessssusesecaeseessaeceesessusececsesscaesssneanesuesareuseeensass 8
N.J.S.A. § 34: TBARS. oo ccccsssseccesessesecsecsasseseesesceseescessesecseeaeeseasassceesarsatatarcaseasens 7
NJS.A. § 34:13 A-5.7 ccc ccscssessessessessessssessusevsseeesuesessesecseusausesasescsrseneeseeeasacseeensas 8
NDS.A. § 34:13 A-5.9 oc ccccecsseenessesssnessssesesscsessesssessesusessuseusecuseceasacaseacesaeeesanaesarene 8
N.J.S.A. § 34-13 A-5.6 oo cccsscsccnsessssscsscsecsessesesscseesecsseseatesnsrecesasessescseeasaeestesenesenses 8
NDS.AL § 52214-1590 cc ecscssesssscesssacesssecsesnesueseessvseeeusenaesesseseaarsevavensacsaeetses 19
N.JS.A. § 52-14-1596 oc eccccsccssscessonessesensssesesrseustsaesecsesecsussceusasssscsssacesscecsarsasaeeas 12
N.JS.A. §§ 34:13 A-5.4(a), (D) ee ccccecssssssssecsssressssesscseesseseenserssasaceeversetersataesansacens 8
N.J.S.A. §34.13A-1, Ot. SOQ. .cccccccscsessssssseseseesessescsssecsussesesussscussesssacasscevaveasnenauasaness 1
N.JUS.A. §34:13A-5.13(d) occcccccssssesessesecaesesseseeessesecsesscsesesaecusssessecascescareueaenasaears 11
Wis. Stat. § 111.702)... cescssssssssscsssscsescseseceecseesscsesssscsesusevscssinacseaeasectarseaneaeasaes 8
Wis. Stat. § 111.845 cc ecssssesesssscsecsesesscsessenesesecsussusecsssecasaesavavassesasseateeseeess 8
TREATISES

Robert A. Gorman and Matthew W. Finkin, Basic Text on Labor Law
Unionization and Collective Bargaining (2nd Ed Thomson West 2004)... 4, 5

it
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 5 of 44 PagelD: 283

INTRODUCTION

This case concerns the New Jersey Legislature’s attempt to lessen the impact
of a constitutional decision on its political allies — labor unions representing
mandatory bargaining units in the public sector (specifically, those unions
representing public employees organized pursuant to the New Jersey Employer-
Employee Relations Act, N.J.S.A. §34.13A-1, et. seg.). The intent was to impede
public-sector employees who had previously chosen union membership but who
now want to become nonmembers after Janus v. AFSCME Council 31, 138 S.Ct.
2448, U.S. (2018).

At a very basic level, the Janus ruling is similar to right-to-work laws in that
an employee cannot be fired or have other adverse work consequences for failing
to provide financial support to the mandatory-collective-bargaining agent — i.e. the
union. Recent events in states that have enacted right-to-work laws like Michigan,
see generally 2012 Mich. Pub. Act 349, and in those states impacted by the
prohibition on agency fees for putative public employees who provide home help,
see Harris v. Quinn, 573 U.S. 616 (2014), have demonstrated that if not forced to
pay agency fees, many public employees will choose to leave the union and end
financial support.

With those experiences likely in mind, the New Jersey Legislature passed

the Workplace Democracy Enhancement Act (“WDEA”), L. 2018 c. 15, after
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 6 of 44 PagelD: 284

Janus had been argued, but before it had been decided. Through enactment of the
WDEA, the New Jersey Legislature took a number of actions meant to benefit
unions, including section six, which was an amendment that limited revocation of
dues authorizations to ten days a year when such revocations had previously been
permitted at any time.

Plaintiffs, who were union members (not nonmembers who were paying
agency fees), filed this suit after Janus since they wanted to immediately resign
from the union and immediately end all financial support to it. They contend
section six of the WDEA is unconstitutional.

The various groups of Defendants have each filed motions to dismiss. They
make claims regarding justiciability, whether there is a constitutional right to
resign and end financial support, and if so, whether that right was waived. This
Court should recognize a right to resign and to end financial support and deny any
waiver request as premature.

STATEMENT OF FACTS AND PROCEDURE

In order to set the context around the passage of the WDEA, some union
security basics will be set out below, followed by the general legal landscape
surrounding the Employer-Employee Relations Act before the passage of the

WDEA. Then some out-of-state events preceding the passage of the WDEA are
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 7 of 44 PagelD: 285

identified. The structure and text of the WDEA is then set out. Finally, procedural
matters in the instant suit are discussed.

A. Union Security Basics

The Union Defendants’ are seeking to demand financial support from
individuals who do not want to affiliate with them. Legal questions surrounding
this basic problem have been litigated for many decades, often in specialized
bodies, like the National Labor Relations Board and state labor boards (in New
Jersey, the Public Employment Relations Commission (PERC)), that presume a
fair amount of historical knowledge of past events and of terms. This section of the
brief operates as somewhat of a general glossary and provides some neutral
analysis of general union motivations.

One leading labor treatise sets forth security from the unions’ perspective:

If all employees were required to join the union, this would
protect the union against employer attempts to woo employees away

and against “raiding” by other unions; would assure a reliable source

of funds for union activities, including collective bargaining and

grievance processing, which inure to the benefit of all employees in

the unit; would strengthen the union in bargaining (since even

reluctant workers might more readily support a strike call because of

peer pressure and formal discipline within the union); and would tend
to promote stability in the relationship between employer and the

 

' These are Defendants American Federation of State, County and Municipal
Employees, AFL-CIO (““AFSCME”), American Federation of State, County and
Municipal Employees, New Jersey Council 63 (“Council 63”), and American
Federation of State, County and Municipal Employees, AFL-CIO, Local 3790
(“Local 3790”). Collectively, they will be referred to as “Union Defendants.”
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 8 of 44 PagelD: 286

union, which sometimes brings more responsible union leadership to

the fore but sometimes also entrenches irresponsible leadership. Those

often diverging interests of the unions, the employees and the public

make “union security” a volatile issue, the treatment of which under

the law has followed a complex and evolving path.

Robert A. Gorman and Matthew W. Finkin, Basic Text on Labor Law
Unionization and Collective Bargaining (2nd Ed Thomson West 2004) at 897-98
(See Declaration of Matthew C. Moench, Esq., dated June 13, 2019 (“Moench
Decl.”) at Ex. 1). The term “union security” thus “embraces a number of different
kinds of arrangements designed to bolster the membership and finances of a
union.” Jd. at 900.

The most stringent form of union security is likely a “closed shop,” which
requires “employers to hire only persons who were already union members.”
Commc’n Workers of America v. Beck, 487 U.S. 735, 747 (1988). Another
stringent form of union security is the “union shop,” under which, “an employee
must become a member of the union within a specified period of time after hire,
and must as a member pay whatever union dues and fees are uniformly required.”
Abood v. Detroit Bd. of Educ., 431 U.S. 209, 217 n.10 (1977). A third type of
union security is the “agency shop,” which “entitles the union to levy a fee on
employees who are not union members but who are nonetheless represented by the

union in collective bargaining. The primary purpose of such arrangements is to

prevent nonmembers from free-riding on the union’s efforts, sharing the
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 9 of 44 PagelD: 287

employment benefits obtained by the union’s collective bargaining without sharing

the costs incurred.” Davenport v. Washington Educ. Ass’n, 551 U.S. 177, 181

(2007). Maintenance-of-membership agreements, meanwhile, require an employee

to make a choice at the start of collective bargaining agreement. If that employee

chooses membership, he or she remains one during the entire course of the

agreement. Lillebo v. Davis, 222 Cal.App.3d 1421, 1427 n.4 (Cal. Ct. App. 1990).
A lesser form of union security is the “dues checkoff’:

A dues checkoff provision in itself requires no one to join a
union or retain membership in a union, but simply provides that the
employer shall deduct from the earnings of those union members who
authorize it the periodic membership dues (just as it would for taxes,
insurance premiums or charitable contributions) and shall pay that
amount directly to the union. The checkoff is commonly utilized in
conjunction with some more effective union security provision. It
relieves the union of the burden in time and expense of collecting
membership dues.

Basic Text on Labor Law at 901 (Moench Decl., Ex. 1).

B. New Jersey Public Employee Bargaining Before the WDEA

States do not have to permit mandatory collective bargaining of public sector
workers. Smith v. Arkansas State Emp., Local 1315, 441 U.S. 463, 465 (1979).
Before Janus, those states that did choose to permit mandatory bargaining could
either require those public employees within the bargaining unit who did not join

the union to pay agency fees or permit them not to. This latter choice, where there
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 10 of 44 PagelD: 288

is mandatory bargaining but no required union financial support, is generally
known as right-to-work. ”

Mandatory collective bargaining became the law in New Jersey in 1968,
with the passage of the Employer-Employee Relations Act. N.J.S.A. § 34:13A-1 e¢,
seg. (EERA).’ As is typical in mandatory-bargaining statutes, the EERA states:
“Representatives designated or selected by public employees for the purposes of
collective negotiation by the majority of the employees in a unit .. . shall be the
exclusive representatives for collective negotiation concerning the terms and
conditions of employment of the employees in such unit.” N.J.S.A. § 34:13A-5.3.
Such a representative negotiates for all employees in the unit: “A majority
representative of public employees in an appropriate unit shall be entitled to act for

and to negotiate agreements covering all employees in the unit and shall be

 

* In the private sector, all 50 states are covered by the National Labor
Relations Act (NLRA), 29 U.S.C. §§ 151-169, which sets up a mandatory
bargaining requirement for most of the private sector. The NLRA allows states to
individually determine whether employees covered by that statute will be right to
work. See, 29 U.S.C. § 164(b). The Railway Labor Act, 45 U.S.C. §§ 151-188 also
requires mandatory bargaining, but does not allow for right-to-work.

Thus, prior to Janus, in the public sector, you had states with no mandatory
bargaining, states with mandatory bargaining and no compelled fees (right to
work), and states with mandatory bargaining and agency fees. In the private
sphere, meanwhile, there is mandatory bargaining across the board and only under
the NLRA can states choose to be right to work.

3 Article I, § 19 of New Jersey’s Constitution of 1947, on its own, did not
allow for mandatory collective bargaining. Delaware River and Bay Auth. v. Int'l
Org. of Masters, Mates and Pilots, 45 N.J. 138, 145 (1979).
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 11 of 44 PagelD: 289

responsible for representing the interest of all such employees without
discrimination and without regard to employee organization membership.” Jd.

Payroll deductions for union dues was enacted in 1968. L. 1968 c. 310
codified at N.J.S.A. § 52:14-15.9e. In its original form, the statute allowed dues
authorizations and indicated that “such written authorization may be withdrawn by
such person holding employment at any time” and that the withdrawal would take
effect at the beginning of the next calendar year — January 1. L. 1968 c. 310. (See
Moench Decl., Ex. 2). The second 1969 amendment, L. 1969 c. 233, added a
second effective date for dues withdrawals — July 1.4 (/d. at Ex. 3).

Originally, the EERA did not allow for the imposition of agency fees. New
Jersey Tpk. Emp. Union Local 194 of Am. Fed’n of Tech. Eng’rs, AFL-CIO v. N.J.
[pk. Auth., 123 N.J. Super. 461 (N.J. Super. App. Div. 1973). In 1979, the New
Jersey Legislature enacted a provision allowing agency fees. N.J.S.A. § 34:13A-
5.5. (Moench Decl., Ex. 5). As part of this provision, PERC could be petitioned if
there is a recalcitrant public employer that would not negotiate over the subject of
agency fees. Where PERC found that a majority of those in unit wanted such fees

and there was a means for nonmembers to challenge the computation of the agency

 

4 A 1977 amendment, L. 1977 c. 295, clarified that the collective bargaining
agent could limit dues collection to that agent and not to the benefit of other
unions. (Moench Decl., Ex. 4). In 1981, L. 1981 c. 345 broadened the category of
withholdings that were permissible. This was the last amendment before the
WDEA. (Moench Decl., Ex. 6).
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 12 of 44 PagelID: 290

fee, then PERC was to “order the public employer to institute a payroll deduction
of the representation fee in lieu of dues from the wages or salaries of the
employees in the negotiations unit who are not members of the majority
representative.” Jd. Payroll deductions of agency fees could also be achieved by a
negotiated agreement. Id. at § 34-13A-5.6. Any action by the public employer or
the employee organization (i.e. union) that discriminated “between nonmembers
who pay the said representation fee and nonmembers with regard to the payment of
such fee. . . shall be treated as an unfair practice within the meaning of [§ 34:13A-
5.4].” Id. at § 34:13A-5.7.

PERC has the power to promulgate rules or regulations related to fee
deductions. /d. at § 34:13A-5.9. It also has “the exclusive power . . . to prevent
anyone from engaging in any unfair labor practice listed in [§ 34:13A-5.4].” Id. at
§ 34:13A-5.4(c). Included within those prohibited practices is either a public
employer or employee organization: “Interfering with, restraining or coercing
employees in the exercise of the rights guaranteed to them by this act.” Jd. at §§
34:13A-5.4(a), (b).

C. National Events Related to Right-to-Work and Various
United States Supreme Court Cases

In June 2011, Wisconsin passed Act 10, which included a public-sector-
right-to-work component. See, Wis. Stat. § 111.70(2); Wis. Stat. § 111.845. In

June 2011, a petition for writ of certiorari was filed in Harris v. Quinn. In 2012,
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 13 of 44 PagelD: 291

the Supreme Court made clear that it was interested in the First Amendment rights
of public employees in mandatory bargaining units who were not members of the
union. Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298 (2012).
Michigan enacted a public-sector right-to-work law in December 2012. See, Mich.
Comp. Laws § 423.210(3). In October 2013, the Supreme Court granted certiorari
in Harris v. Quinn. At that time, there was some belief that the Supreme Court
might not be interested in just home-help workers, but also whether agency fees
were permissible for any public employees in a mandatory bargaining unit.

In 1977, in Abood v. Detroit Bd. of Educ., 431 U.S. 209 (1977), the Supreme
Court had upheld the use of agency fees in the public sector. The theory was that
all workers needed to share the cost of collective bargaing and that political
expenditures could be segregated from other union expenses and not charged to
nonmembers. Harris v. Quinn was decided in June 2014 and the Supreme Court
refused to extend Abood’s acceptance of agency fees to home-help workers while
also criticizing the reasoning of Abood in general. In June 2015, certiorari was
granted in Friedrichs v. California Teachers Association, No. 14-915, which was a
direct challenge to Abood. Friedrichs ended in a four-four tie after Justice Scalia’s
passing. Friedrichs, 136 S.Ct. 1083 (March 29, 2016). In September 2017,
certiorarl was granted in Janus. During this time period discussed immediately

above, there was much attention paid to the practical impact on union membership
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 14 of 44 PagelD: 292

and finances when members transitioned to nonmember status to take advantage of
either right-to-work laws or the Harris v. Quinn ruling.”

Prior to Janus, Defendant AFSCME had surveyed 600,000 of its 1.6 million
members and found that many might forgo paying dues if given the opportunity.
The survey showed 35% would pay dues “no matter what,” 50% were “on the
fence,” and the remaining 15% were likely not to pay dues.°

D WDEA
On May 18, 2018, the New Jersey Legislature approved the WDEA. Many

of that statute’s provisions concerned union security. The Legislature found
“collective negotiations promote labor stability in the public sector and enhance the
delivery and avoid the disruption of public services.” L. 2018 c. 15 § 2 codified at
N.J.S.A. § 34:13A-5.12. To help unions retain membership levels, the unions were
given the right to meet employees on work premises during the work day, the right

to access new hires, and the right to access certain contact information on public

 

° Using data from the Current Population Survey, available at

http://data.nber.org/cps/, there are a touch under 5 million state and local public
employees who were covered by collective bargaining agreements in states that
permitted agency fees. New Jersey has around 320,000, which makes it the state
with the fourth most employees in this situation (behind California — around
1,250,000 employees, New York — around 900,000 employees, and Illinois —
around 350,000 employees). These numbers are averages of “covered employees”
from the CPS from the years 2014 to 2018.

° _ https:/Avww.bloomberg.com/news/articles/2017-02-16/unionsare-losing-
their-decades-long-right-to-work-fight. (See Moench Decl., Ex. 7).

10
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 15 of 44 PagelD: 293

employees in the bargaining unit. L. 2018 c. 15 § 3 codified at N.J.S.A. § 34:13A-
5.13. This contact information is due both within 10 days of hire for an individual
and then on a 120-day rolling basis for the aggregate list of employees in the unit.
Id.

Likely being aware that in Michigan, California, Oregon, and Washington
third parties had engaged in campaigns informing public employees about right to
work (Michigan) and the impact of Harris v. Quinn (California, Oregon, and
Washington), the New Jersey Legislature made the employee list exclusive to the
unions and exempt from public disclosure. N.J.S.A. 34:13A-5.13(d). This
exclusion would make it harder for third parties to notify public employees about
their rights under Janus since these parties would not be able to determine where to
contact the affected public employees in New Jersey. Further, by choosing to use
anniversary dates rather than a set opt-out time period, it makes it more difficult for
outside organizations to inform union members about their options around the time

of their opt-out period.’

7 If all the employees have the same opt-out time period, no knowledge of
employees’ individual circumstances is required, and promotional materials can be
concentrated around the single time of decision. Use of anniversary dates,
however, requires knowledge of an individual’s particular circumstance if the goal
is to provide that employee with information near his or her decision date.

11
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 16 of 44 PagelD: 294

To further mitigate or prevent membership loss to the unions, the New
Jersey Legislature prohibited public employers from “encourage[ing] negotiations
unit members to resign or relinquish membership in an exclusive representative
employee organization and shall not encourage negotiation unit members to revoke
authorization of the deduction of fees to an exclusive representative employee
organization.” L, 2018 c. 15 § 4 codified at N.J.S.A. § 34:13A-5.14 (emphasis
added). To enforce this, public employers can be held liable “for any losses
suffered by the organization as a result of the public employer’s unlawful
conduct.” /d.

When the New Jersey Legislature chose to amend N.J.S.A. § 52:14-15.9e,
which had laid dormant since 1981, it chose to use anniversary dates. N.J.S.A. §
52:14-15.9e was amended to allow electronic signatures for dues authorizations
and, central to this matter, the below language in strikeout was removed and the

remainder added:

 

Employees who have authorized the payroll deduction of fees
to employee organizations may revoke such authorization by
providing written notice to their public employer during the 10 days
following each anniversary date of their employment. Within five
days of receipt of notice from an employee of revocation of
authorization for the payroll deduction of fees, the public employer

12
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 17 of 44 PagelD: 295

shall provide notice to the employee organization of an employee’s
revocation of such authorization. An employee’s notice of revocation
of authorization for the payroll deduction of employee organization
fees shall be effective on the 30th day after the anniversary date of
employment.

L. 2018 c. 15 § 6.

E. Filing of Suit and Other Procedural Matters

Plaintiff Terence Gaudlip began his employment as a building inspector for
Defendant Township of Lakewood on February 27, 2012. Dkt. No. 1 at { 23.
Plaintiff Michael Thulen began the same job on September 10, 2012. Jd. at § 21.
Plaintiff Mike Porter began his employment with Township of Lakewood on
September 14, 2015.8 fd. at § 22. At the time of filing, it was believed that all three
had signed dues authorization cards, but none have copies.’

The original complaint in this action was filed on October 3, 2018. In it,
Plaintiffs sought to be able to immediately resign and end financial support to
Union Defendants and contended the enactment of section six of the WDEA
prevented that. The Governor, Attorney General, and members of PERC, as

potential enforcers of section six of the WDEA, were named as defendants in their

 

® Union Defendants contend Porter has never been a member despite his
being in the bargaining unit. Since this issue has been raised, repeated phone calls
and an overnighted letter have not generated a response sufficient to authoritatively
answer that contention.

” The recent contention about Porter’s purported lack of union membership
status makes it possible he did not sign a dues authorization.

13
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 18 of 44 PagelD: 296

official capacities. Defendants split into three groups; the Union Defendants, the
Attorney General and Governor (“State Defendants”), and members of PERC.

All three filed separate pre-motion dismissal letters in January, 2019. Dkt.
Nos. 23, 24, and 27.

On February 28, 2019, Gaudlip sent a dues-revocation letter to the Township
of Lakewood and a resignation letter to Local 3790. Dkt. No. 29, Exs. A and B.

An amended complaint was filed on March 4, 2019. Dkt. No. 29.
Paragraphs 25 and 26 of the Amended Complaint clarified that Plaintiffs had
sought to leave the union and end financial support to it upon the filing of the
original complaint. As part of their relief, Plaintiffs had sought to prevent Union
Defendants from collecting any dues or fees from the time of filing. /d. at 8; see
also Dkt. No. 1 at 6-7.

Thulen’s last day working for the Township of Lakewood was April 19,
2019.

Three dismissal motions were filed on May 3, 2019. Dkt. Nos. 37, 38, 39.

This document is a response to all three of those motions.

ARGUMENT

The Defendants’ arguments can be generally categorized in the following

manner: (1) justiciability - Dkt. No. 37-1 at pp. 4-6, 16-17, Dkt. No. 38-1 at pp. 6-

10, and Dkt. No. 39-1 at pp. 9-11; (2) enforcement of the WDEA and Eleventh

14
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 19 of 44 PagelD: 297

Amendment — Dkt. No. 37-1 at pp. 9-16; (3) the proper reading of the WDEA -
Dkt. No. 38-1 at pp. 12-15, Dkt. No. 39-1 at pp. 12-18; (4) whether there is a right
to resign and end financial support under Janus and, if not, whether this Court
should recognize such a right independent of that case — Dkt. No. 38-1 at pp. 15-
20, Dkt. No. 39-1 at pp. 19-28; and (5) if a right to resign is recognized, whether
the existence of purported pre-Janus dues authorizations constitute a sufficient
waiver to allow collection of dues to continue until the WDEA section six window
applies. Dkt. No. 38-1 at pp. 21-27, Dkt. No. 39-1 at pp. 28-33.

I, Subject Matter Jurisdiction, Standing, and other Justiciability
Concerns

Each of the three Defendant groups makes a subject matter jurisdiction and
standing claim. They claim there is no live case or controversy since Gaudlip is
now out of the union and not paying fees, Thulen has taken another job and is not
paying fees, and Porter was not listed as a member of the union and no fees or dues
were allegedly taken. Dkt. No. 37-1 at pp. 4-6, 16-17; Dkt. No. 38-1 at pp. 6-10;
and Dkt. No. 39-1 at pp. 9-11. PERC Defendants make additional claims: (1) there
is no indication in the pleadings that plaintiffs attempted to resign and were
prevented from doing so by WDEA section six or any of the Defendants; and (2)
PERC does not administer WDEA section six and therefore there is no causal
connection between the PERC Defendants and the claimed injury. Dkt. No. 37-1 at

pp. 4-6.

15
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 20 of 44 PagelD: 298

In making their standing claim, Union Defendants contend “Plaintiffs are not
seeking damages.” Dkt. No. 38-1 at p. 2. This is incorrect. In both the original
complaint and the amended complaint, Plaintiffs seek to “[e]njoin the Defendant
Unions from collecting any dues or fees from Plaintiffs if they have not consented
to such collection through a clear and informed waiver of their First Amendment
rights under Janus” and further request this Court to grant “all other relief the
Court deems just, proper, and equitable.” Dkt. No. 1 at pp. 6-7; and Dkt. No. 29 at
p. 8. In hindsight, perhaps this requested relief could have been clearer, but it is
certainly implicit from the request to end collection of dues and fees and fits within
the just, proper, and equitable request as well. If Plaintiffs are correct that WDEA
is unconstitutional, there is no equitable basis for allowing the unions to retain the
dues after the case was filed.

Further, in Swierkiewicz v. Sorema N.A., 534 U.S, 506, 512-14 (2002), the
Supreme Court made it clear that notice pleading was sufficient.

PERC Defendants contend Plaintiffs must have sent a futile request before
they could file the instant action. But, the text of section six made it clear that even
though Plaintiffs wanted to leave and end financial support they could not do so
under state law. In order to leave during the remaining 355 days of the year, a

challenge to the 10-day window was necessary.

16
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 21 of 44 PagelD: 299

PERC Defendants’ second claim about whether or not it enforces WDEA
section six will be discussed below.

II. Enforcement of WDEA’s Section Six
PERC Defendants contend that PERC does not enforce WDEA section six

and, therefore, they should be immune from suit under the Eleventh Amendment.
Dkt. No. 37 at pp. 9-16.

As noted above, union security is a “volatile issue” in labor. Union finances
and membership go directly to the strength of the union. PERC had the power to
impose agency fees and payroll deductions on recalcitrant public employers. If a
public employer were to accede to an employee’s claim that Janus required a new
waiver before payroll withdrawals could continue, the union could file an unfair
labor practice and/or seek compensation from the public employer to make itself
whole. Further, PERC has the power to create rules on fee deductions.

Ex Parte Young, 209 U.S. 23 (1908) states that an officer of the state can be
made a party to a constitutional challenge where “that . . . officer [has] some
connection with the enforcement of the [challenged state statute]” and it is not
necessary that the “duty should be declared in the same act which it is to be
enforced.” Jd, at 157.

The PERC Defendants are proper parties and do not have Eleventh

Amendment immunity.

17
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 22 of 44 PagelID: 300

Hil. Proper Construction of WDEA’s Section Six

The State Defendants contend that because section six uses the word “may”
instead of “may only” it is not limiting public employees to revoking a dues
authorization during that ten-day time period; rather, they claim the employees
“may do so at other times as well.” Dkt. No. 39-1 at pp. 14-15. It is claimed that
the unions and the public employers could agree to a revocation period in a
collective bargaining agreement'® and that employees and the union could agree to
a revocation period in a dues authorization. The State Defendants argue: “there is
no reason why the Legislature would want to prevent such an agreement even
when every relevant party wants one.” Dkt. No. 39-1 at p. 17.

First, the most natural meaning of the use of the word “may” is section six is
that the employee has an option to either revoke or not revoke during that ten-day
period; not that the employee has (a) that option, (b) another potential revocation
window under a collective-bargaining agreement, and (c) a last potential window
under a dues authorization. Second, the State Defendants contend that the
Legislature could have used to the term “may only” and did not. That is correct,
but the Legislature also could have written section six to conform to the State

Defendants proffered interpretation by adding the following capitalized language —

 

'® As a reminder, the parties to a collective-bargaining agreement are the
union (not the individual employees) and the public employer.

18
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 23 of 44 PagelID: 301

“may revoke such authorization by providing written notice to their public
employer during the 10 days following each anniversary date of their employment
OR BY TERMS OF A BARGAINING AGREEMENT OR DUES
AUTHORIZATION.” The Legislature also did not do this. Third, the prior version
of N.J.S.A. § 52:14-15.9e allowed a dues revocation to be filed “at any time,” so it
is apparent that the Legislature’s intent was to narrow an employee’s options.
Fourth, the national events that were occurring around the country in the years
prior to passage indicated that a short time frame would limit membership losses to
public sector unions and the remainder of the WDEA makes it clear that protecting
union membership and finances was a goal of the WDEA.

The State Defendants also raise the issue of retroactivity if Plaintiffs’
interpretation of section six is correct. But, retroactivity is not a concern because,
as will be discussed below, any dues authorization operating as a waiver of a
constitutional right would be analyzed under federal law not state law: the question
is not a state law contracts question of whether section six interferes with the
purported dues authorization; rather, the question is whether the purported dues
authorization operates as a waiver of a constitutional right.

The Union Defendants note that New Jersey does not by statute require
individuals to use dues deductions. It is an employee’s written request that begins

the government deducting dues. The Union Defendants then seek to analogize this

19
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 24 of 44 PagelD: 302

process to federal employee statutes, 5 U.S.C. § 7115(a)-(b) and 39 U.S.C. § 1205
as well as 29 U.S.C. § 186(c)(4) of the NLRA. But, nowhere do the Union
Defendants show that any of these statutes have been subjected to and survived a
suit that alleges there is a constitutional right to resign and to end financial support
under the First Amendment.!!

IV. The Right to Resign and the Right to End Financial Support

Looking at pre-Janus resignation cases, in Knox, the Supreme Court
discussed “the close connection between our Nation’s commitment to self-
government and the rights protected by the First Amendment.” Knox, 567 U.S. at
308. In Abood, the Supreme Court stated: “For at the heart of the First Amendment
is the notion that an individual should be free to believe as he will, and that in a
free society one’s beliefs should be shaped by his mind and his conscience rather
than coerced by the State.” 431 U.S. at 234-35 overruled on other grounds by

Janus, supra. Further, in Abood, while the Supreme Court did not prohibit

 

'! It is an open question whether there is enough state action present under
the NLRA to trigger the First Amendment’s constitutional protections. Janus, 138
S.Ct. at 2479 n.24.

Also, the State Defendants cite to those same statutes, Dkt. No. 39-1 at pp.
27 and n.6, but they too fail to show any case where the statutes have been
subjected to and survived a constitutional attack on First Amendment grounds.

It is likely that the constitutional right-to-resign issue has not arisen in those
contexts because federal employees have always been right-to-work and therefore,
there would not be the pent-up demand that would happen when there is a
transition from an agency-fee environment to a right-to-work environment.

20
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 25 of 44 PagelD: 303

nonmembers from having to pay agency fees, it did recognize that there is a First
Amendment interest in not associating with a union:

The appellants argue that they fall within the protection of these
cases because they have been prohibited, not from actively
associating, but rather from refusing to associate. They specifically
argue that they may constitutionally prevent the Union’s spending a
part of their required service fees to contribute to political candidates
and to express political views unrelated to its duties as exclusive
bargaining representative. We have concluded that this argument is a
meritorious one.

Id, at 234 (emphasis added). The Supreme Court continued:

And the freedom of belief is no incidental or secondary aspect
of the First Amendment’s protections:

“If there is any fixed star in our constitutional
constellation, it is that no official, high or petty, can
prescribe what shall be orthodox in politics, nationalism,
religion, or other matters of opinion or force citizens to
confess by word or act their faith therein.” West Virginia
Bd. of Ed. v. Barnette, [319 U.S. 624, 642].

These principles prohibit a State from compelling any individual to
affirm his belief in God, Torcaso v. Watkins, [367 U.S. 488], or to
associate with a political party, Elrod v. Burns, [427 U.S. 347, 363-
364, n. 17], as a condition of retaining public employment. They are
no less applicable to the case at bar, and they thus prohibit the
appellees from requiring any of the appellants to contribute to the
support of an ideological cause he may oppose as a condition of
holding a job as a public school teacher.

Abood, 431 U.S. at 233-34,
In Abood, the Supreme Court described the plaintiff set:

Some of the plaintiffs were Union members and were paying
agency-shop fees under protest; others had refused either to pay or to

21
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 26 of 44 PagelD: 304

join the Union; still others had joined the Union and paid the fees
without any apparent protest. The agency-shop clause itself prohibits
the discharge of an employee engaged in litigation concerning his
service charge obligation until his legal remedies have been
exhausted, and no effort to enforce the clause against any of the
plaintiffs has been made.
Id, at 212 n.2, The Supreme Court provided no indication that it was denying a
First Amendment claim to those who had chosen membership.
In Smith, the Supreme Court noted:
[T]he First Amendment is not a substitute for the national labor
relations laws. . . . [T]he fact that procedures followed by a public
employer in bypassing the union and dealing directly with its
members might well be unfair labor practices were federal statutory
law applicable hardly establishes that such procedures violate the
Constitution.
441 U.S. at 464. Despite this admonition, Pattern Makers’ League of North
America, AFL-CIO v NLRB, 473 U.S. 95 (1985), wherein the Supreme Court
discussed the right to resign under the NLRA, is a useful starting point since those
rare courts that have considered whether there is a First Amendment right to resign
often make reference to it.

In Pattern Makers’, the Supreme Court addressed a case concerning a union
bylaw which sought to limit when a member could resign from the union. The
bylaw prohibited resignation during a strike or lockout or when either of those

events appeared imminent. Jd. at 97. The union was seeking to fine employees who

had resigned during a strike and returned to work.

22
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 27 of 44 PagelD: 305

The Supreme Court considered whether the union’s resignation prohibition
violated Section 7 of the Act, 29 U.S.C. § 157, which grants employees the right to
“refrain from any or all [concerted] . . . activities.” Pattern Makers’, 473 U.S. at
100. The issue was defined as “whether a union is precluded from fining
employees who have attempted to resign when resignations are prohibited by the
union’s constitution.” Jd. at 101. The Supreme Court noted that its prior cases had
left open “the extent to which contractual restrictions on a member’s right to resign
may be limited by the Act.” Jd. at n.9

The Supreme Court stated that “restrictions on the right to resign” are
“inconsistent with the policy of voluntary unionism” found in the NLRA. Pattern
Makers’, 473 U.S. at 104. The policy behind voluntary unionism is that “allowing
employees to resign from a union at any time . . . protects the employee whose
views come to diverge from those of his union.” 7d. at 106 (emphasis added). The
Supreme Court indicated “restricting the right of employees to resign . . . impairs
the policy of voluntary unionism.” /d. at 107. The Supreme Court concluded by
overturning the resignation ban, holding it was “inconsistent with the congressional
policy of voluntary unionism.” Jd. at 114.

Both the State Defendants and the Union Defendants cite to Cohen v.
Cowles Media Company, 501 U.S. 663 (1991) for the proposition that there is not a

First Amendment violation here. In that case, the Supreme Court held there was no

23
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 28 of 44 PagelID: 306

First Amendment violation where the enforcement of “generally applicable laws”
against the press “has incidental effects on its ability to gather and report the
news.” Jd. at 669. For example, the Supreme Court noted: “The press may not with
impunity break and enter an office or dwelling to gather news.” Jd. Nor may the
press “publish copyrighted material without obeying the copyright laws.” Jd.

The crux of Cohen v. Cowles Media Company is that the press does not get
heightened First Amendment rights as opposed to regular citizens. It does not stand
for the proposition that there can be no First Amendment violation wherever there
is a pre-existing contract of some sort.

The first case to consider whether there was a First Amendment-based right
to resign from a public-sector union was Debont v. City of Poway, 1998 WL
415844 (S.C. Cal. 1998) (Moench Decl., Ex. C). There, the plaintiff challenged a
maintenance-of-membership clause in a bargaining agreement that ran eight years.
Four years into the agreement, the employee sought to resign his union
membership. The union denied the request and indicated he could not leave until
one month before the eight-year bargaining agreement expired. Jd. at *1. The
plaintiff also sent a dues revocation to the employer, and the employer continued to
take dues out. Jd.

Plaintiff filed suit and alleged a violation of the First Amendment. The

matter was reviewed in a preliminary injunction/temporary restraining order

24
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 29 of 44 PagelD: 307

context. On the merits, the union claimed that the employee voluntarily joined and
therefore had no First Amendment claim, however the court rejected this
argument:

[The union] ignore[s] the fact that Plaintiff is being required to remain
a member of the union for an extended period of time merely because
at some point in the past, he chose to join the union. Whether or not
he voluntarily chose to join the union some time ago is not the issue.
Plaintiff no longer wishes to be associated with the union, nor to pay
to support its activities.

I find that requiring an employee to maintain membership in a
union implicates First Amendment freedom to associate or to refrain
from associating with the union.

In this case, it is clear that Plaintiff's First Amendment rights
are at issue and may be unconstitutionally infringed by the MOU’s
requirement that he remain a member of the union until the expiration
of the agreement.

Id. at 2-3. The trial court continued:

I would also note that what is at the heart of the First
Amendment in this country is the freedom of expression, the freedom
of speech, the freedom not to speak, the freedom to associate, the
freedom not to associate, and all of which inherently also involve the
freedom to change one’s mind. That’s the great part of the American
system, is the right to change your mind.

Now, that is a problem, I see, with this whole agreement, is one
is lo[c]ked in for a period of time, up to eight years; in this case, about
three and a half years or four years after the Plaintiff chose not to
become a member because of this particular agreement.

25
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 30 of 44 PagelD: 308

And I can think of very few provisions that would appear, at
least facially, based upon the briefing that’s been submitted thus far,
to strike so directly into the heart of the First Amendment.

I find, therefore, that Plaintiff has shown he is likely to succeed.
on his First Amendment claim.

Id. at 6.

Alternatively, noting that the pertinent California bargaining law had right-
to-refrain language like that in the NLRA and citing Pattern Makers’, the court
held that plaintiff would also be likely to succeed on the basis of a statutory right to
resign. /d. at *5.

The trial court entered a temporary restraining order preventing the payroll
deduction: “Because Plaintiffs First Amendment rights are implicated by the
payroll deduction, . . . I find the balance of hardship on that tips sharply in
Plaintiff's favor... . 1 am granting the temporary restraining order to Plaintiff on
this matter.” /d. at *6.

In Edwards v. Indiana State Teachers Association, 749 N.E.2d 1220 (Ind.
Ct. App. 2001), the Indiana Court of Appeals rejected the idea that public school
teachers had a constitutional right to resign from their public-sector unions at any
time. Viewing the matter as one of contract law, between a voluntary association
(the teachers’ union) and its members, the Court of Appeals indicated that the

union’s constitution and bylaws became the terms of the contract. That union’s

26
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 31 of 44 PagelID: 309

constitution contained a provision that limited resignations from the union to the
month of August. Jd. at 1227.

The court rejected the concept that Pattern Makers’ should control, noting
that it was a statutory and not a constitutional case. Edwards, 749 N.E.2d at 1227-
28. The Indiana Court of Appeals based its holding — rejecting a First Amendment
right to resign — on Abood:

Despite their reliance on Pattern Makers’, the Teachers do
present an argument not without some merit. Their claim: The First
and Fourteenth Amendments guarantee them the right to resign their
membership at any time. . . .

Like all rights, the right of association is not absolute. .. . The
U.S. Supreme Court has held that requiring nonmember financial
support of a teachers association does not violate the First
Amendment. [Abood, 431 U.S. at 222]. Though such an arrangement
“has an impact on [nonmember] First Amendment interests,” id., this
impact is justified by the social utility of exclusive bargaining
representatives and the extent of their operating costs. . . .

The thirty-day window is similarly defensible. If the forced
payment of fair share fees by nonmembers passes constitutional
muster, then how much more the continuing membership duties of
those who voluntarily join a teachers association. Because the teacher
associations’ tasks are so manifold and of great public importance,
they must have some way of reliably budgeting their resources. The
thirty-day window allows teacher associations to forecast membership
for each school year, calculate revenue, and allocate resources
accordingly. If school employees could resign membership at any
time, the teacher associations would lose the ability to allocate
resources effectively. The resulting fiscal uncertainty would
jeopardize the teacher associations’ statutory mission to bargain
collectively on behalf of school employees.

... In the instant case, the Teachers have a thirty-day window
each year to revoke membership in an organization they voluntarily
joined. We believe that this procedure is carefully tailored to
minimize the limited infringement on [] their First Amendment rights.

27
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 32 of 44 PagelD: 310

Edwards, 749 N.E.2d at 1228-29 (emphasis in original).

At the time, Indiana had a right-to-work provision for teachers. Ind. Code §
20-7.5-1-6 repealed by 2005 Indiana Acts 951. The court indicated that the
plaintiff teachers “were not compelled to join the teachers association or
financially support them. Each one voluntarily joined and agreed to abide by the
procedure for revoking membership.” Edwards, 749 N.E.2d at 1229,

In Otto v. Pennsylvania State Education Association-NEA, 330 F.3d 125
(2003), in the context of deciding whether certain items were chargeable to
nonmembers under Abood, the Third Circuit stated: “The First Amendment affords
public-sector employees the freedom not to associate with a labor union.” /d. at
128.

In McCahon v. Pennsylvania Turnpike Commission, 491 F.Supp.2d (2007),
a preliminary injunction was sought when a public employee tried to resign from a
union despite the collective bargaining agreement containing a maintenance-of-
membership clause. The agreement spanned three years and prohibited the
employee from resigning until 15 days prior to its end. /d. at 525. The plaintiff
filed suit with about 6 months left on the bargaining agreement. /d. at 526.

In analyzing the likelihood of success on the merits, the District Court noted
there was “a dearth of case law on the issue of whether ‘maintenance of

membership’ provisions violate the First Amendment.” McCahon, 491 F.Supp.2d

28
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 33 of 44 PagelD: 311

at 526. The court held that union members likely have a constitutional right to
leave the union:

In the matter sub judice, the “maintenance of membership”
provision locks plaintiffs into union membership for the duration of
the CBA—the only way plaintiffs can resign from the union is to
leave their employment. See, e.g., [Debont v. City of Poway]. Despite
plaintiffs’ apparent disagreement with the Union’s ideology or
politics, the “maintenance of membership” provision forces their
continued membership. And the Union continues to collect full union
dues from plaintiffs. . . . Thus, the “maintenance of membership”
provision may have a direct and deleterious impact on plaintiffs’
rights under the First Amendment. Although [Otto v. Pennsylvania
State Education Association-NEA] and other similar cases involve
non-members’ First Amendment right not to associate, the court finds
that plaintiffs are reasonably likely to succeed in extending this right
to union members who are unable to resign unilaterally because of a
“maintenance of membership” provision.

fd. at 527. The court entered the injunction. /d. at 529.

The key question — recognized in the statutory concept of voluntary
unionism in Pattern Makers’ and the First Amendment discussion in Debont and
McCahon — is to what extent individuals are able to change their minds about
union membership. When a union endorses a candidate the employee abhors, must
the employee maintain membership? When the union speaks on a public issue of
the day (e.g. abortion, gun control, race relations, religion, etc.) and the employee
disagrees, must membership be maintained? A union member cannot predict into
the future every position or action the union may take, and union membership

should not compel a union member to continue to associate with speech or actions

29
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 34 of 44 PagelD: 312

that member does not agree with. A holding that there is no constitutional right to
resign could eventually subject employees to multi-year union support contrary to
the employee’s wishes. Perhaps the next time the New Jersey amends the WDEA,
it could say that public employees must maintain membership for the full extent of
any collective-bargaining agreement. Again, the bargaining agreement in Debont
was eight years long. While the New Jersey Legislature has provided an annual
short ten-day window in the current legislation, without a constitutional right, there
is no limiting principle. '?

Debont and McCahon better encapsulate the important First Amendment
interests identified by the Supreme Court about free will and individual beliefs free
of state coercion. Edwards, meanwhile, is based on that portion of Abood that has
been overturned — i.e. that individual limitations on the First Amendment rights of
public-sector employees are tolerated due to the purported importance of the role
of public sector unions and the need to provide adequate funding for them. Janus’
rejection of that portion of Abood makes Edwards unpersuasive.

This Court should recognize that there is a First Amendment right to resign

from and to also end financial support to public-sector unions.

 

'2 This is not a hypothetical concern. When Michigan went right-to-work the
law did not take effect for a couple of months and existing contracts were
grandfathered in. Some school districts entered into ten-year collective bargaining
agreements to keep agency fees in effect for that period. See, Taylor v. Rhatigan,
900 N.W.2d 699 (Mich. Ct. App. 2016).

30
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 35 of 44 PagelD: 313

An entirely independent and distinct basis for this holding would be Janus

itself. There, the Supreme Court stated:
This procedure violates the First Amendment and cannot

continue. Neither an agency fee nor any other payment to the union

may be deducted from a nonmember's wages, nor may any other

attempt be made to collect such a payment, unless the employee

affirmatively consents to pay. By agreeing to pay, nonmembers are

waiving their First Amendment rights, and such a waiver cannot be

presumed. Rather, to be effective, the waiver must be freely given and

shown by “clear and compelling” evidence. Unless employees clearly

and affirmatively consent before any money is taken from them, this

standard cannot be met.
Janus, 138 S.Ct. at 2486. It is true that most of the Janus opinion speaks in the
context of nonmembers, but the last sentence can be read in a broader fashion.

Under either the scenario of this Court recognizing that independent of
Janus there is a freestanding constitutional right to resign from a union and end
financial support to it, or under a holding where the broad reading of “employee”
in Janus itself provides that right, unions would need a post-Janus waiver to allow
for financial support to continue after a resignation. Union Defendants contend this
would make the “the choices made by millions of public employees . . . to become
members and pay dues before Janus .. . void and of no legal effect.” Dkt. No. 38-1
at p. 21. Union Defendants overstate the effect. They may continue seeking dues
from anyone that choses membership. But, under the waiver test below, to prevent

a resignation from leading to an immediate end to financial support, the unions will

need new language post-Janus that meets that test.

31
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 36 of 44 PagelD: 314

V. Waiver of Constitutional Rights by Contract

The issue of waiver of a constitutional right is discussed here before the
recent post-Janus decisions about resignation windows since most of those cases
improperly conflate two separate questions: (1) whether such a right exists; and (2)
whether that nght was been waived.

Further, in the instant matter, any discussion of waiver will be largely an
abstract discussion, since the question before this Court is at motion-to-dismiss
stage and Plaintiffs do not have a copy of any dues release they might have signed.
It is quite difficult to analyze a hypothetical document when, as will be seen below,
the test requires analysis of individual facts and circumstances making it clear that
the party making the waiver did it of their own volition.

In Erie Telecommunications., Inc. v. City of Erie, Pennsylvania, 853 F.2d
1084 (3d Cir. 1988), the Third Circuit discussed waiver of constitutional rights by
contract. It held that the question was not one of state contract law, but rather “a
federal question controlled by federal law.” /d. at 1094 (citation to quote omitted).
The Third Circuit stated that “waivers must be voluntary, knowing, and intelligent”
and “established by ‘clear’ and ‘compelling’ evidence.” /d. (citations omitted). It
was explained that “waiver is ordinarily an intentional relinquishment of a known
right or privilege” and that the Supreme Court “has instructed courts to ‘indulge in

every reasonable presumption against watver’ of fundamental rights and .. . ‘[not

32
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 37 of 44 PagelD: 315

to] presume acquiescence in the loss’ of such rights.” /d. at 1095 (citations
omitted). The Third Circuit noted the particular facts and circumstances
surrounding a case “including the background, experience and conduct” of the
waiving party helps determine “whether a constitutional right has been waived.”
Id. (citations omitted).

The Third Circuit then analyzed two Supreme Court waiver cases — D.H.
Overmyer v. Frick, 405 U.S. 174 (1972) and Fuentes v. Shevin, 407 U.S. 67
(1972). The Third Circuit summarized those holdings:

Taken together, D.H. Overmyer and Fuentes stand for the
proposition that constitutional rights, like rights and privileges of
lesser importance, may be contractually waived where the facts and
circumstances surrounding the waiver make it clear that the party
foregoing its rights has done so of its own volition, with full
understanding of the consequences of its waiver. Such volition and
understanding are deemed to be, and indeed have been held to be,
present, where the parties to the contract have bargaining equality and
have negotiated the terms of the contract, and where the waiving party
is advised by competent counsel and has engaged in other contract
negotiations.

Erie Telecomm., Inc,, 853 F.2d at 1096.
When it is the appropriate time to perform the analysis ~ i.e. at the summary-

judgment stage after any alleged dues authorization form has been provided to

Plaintiffs (again, Plaintiffs believe they signed such a document but have no copy

33
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 38 of 44 PagelD: 316

of it) — Union Defendants will have some large hurdles to clear.'? In particular, as a
matter of law, it will be difficult for them to show that there was bargaining
equality. Unions, in large part, exist to bargain for their members. It would be
incongruent for an entity that exists to provide expertise for workers to bargain
with management to then claim that there is no imbalance when it negotiates dues
authorizations against those same workers. In this case, the Plaintiffs are (or were)
building inspectors. It is unlikely that any of them possess the knowledge of labor
law and constitutional law possessed by the lawyers at Defendant AFSCME or
Defendant Council 63, who Plaintiffs presume drafted whatever version of the
dues authorization that Plaintiffs believed they signed.

Equity of bargaining position is part of what distinguishes Coltec Industries
Inc. v. Hobgood, 280 F.3d 262 (3d Cir. 2002) and the plea agreement cases, both of
which are referred to by both State Defendants and Union Defendants. Id. at 275
(Coltec . . . deliberately chose to negotiate away its constitutional claims while
actively represented by competent counsel). Further, these cases all involve
lawsuits or criminal cases where agreements were reached and thus the interest is

in having an end to litigation. Coltec, 280 F.3d at 276.

 

'5 In Crockett v. NEA-Alaska, 367 F.Supp.3d 996 (D. Alaska 2019), the trial court
rejected a contention that a motion to dismiss was improper where a contract has
not been described or referenced in the complaint. /d. at 1018. To the extent this
case is in conflict Erie Telecomm., binding Third Circuit precedent controls when
contrasted by a District Court opinion from another state.

34
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 39 of 44 PagelID: 317

It is unlikely that Union Defendants are going to be able to show a proper
constitutional waiver when this test is eventually applied.

A. Post-Janus Cases Do Not Properly Apply the Constitutional
Waiver Analysis.

The unions in Pattern Makers’ argued that under contract principles,
Plaintiffs must resign on the unions’ terms. This argument was considered and
rejected. The Supreme Court cautioned that some rudimentary contract principles
may not translate into the labor context:

Justice BLACKMUN’s dissent suggests that the relationship
between a union and its members should be governed by contract law.
The rationale of this theory is that a member, by joining the union,
“enters into a contract, the terms of which are expressed in the union
constitution and by-laws.” Summers, Legal Limitations on Union
Discipline, 64 Harv.L.Rev. 1049, 1054 (1951). [VERB v Marine &
Shipbuilding Workers, 391 US 418 (1968)] shows, of course, that
union discipline cannot be analyzed primarily in terms of the common
law of contracts.

The dissent repeatedly refers to the “promise” made by the
employees involved in this case. Because they were members of the
union when [the resignation restriction] was adopted, the dissent
reasons that the employees “promised” not to resign during a strike.
But the “promise” to which the dissent refers is unlike any other in
traditional contract law. As a commentator has recognized:

“Membership in a union contemplates a continuing
relationship with changing obligations as the union
legislates in monthly meetings or in annual conventions. It
creates a complex cluster of rights and duties expressed in
a constitution. In short, membership is a special
relationship. It is as far removed from the main channel of
contract law as the relationships created by marriage, the
purchase of a stock certificate, or the hiring of a servant.”

35
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 40 of 44 PagelD: 318

Summers, supra, at 1055—1056.
Pattern Makers’, 473 U.S. at 113 n.26.

In Fisk v. Inslee, 2017 WL 4619223 (W.D. Wash. Oct. 16, 2017) (Moench
Decl., Ex. D), the trial court considered a situation where a union would allow a
member to resign at any time, but if they had signed a dues authorization card the
union would hold them to the window for ending financial support (it would,
however, apply an out-of-time revocation at the next available window without any
further action of the employee and not roll the employee over for a year). Jd. at *4.
The dues authorization card allowed the union to withdraw dues or fees, was
irrevocable for a year, and had a revocation window 30 to 45 days before the
anniversary date of the authorization. /d. at *3.

The court held there was no “freedom of speech” or “freedom of
association” interest that could overcome the “freedom to contract”:

The freedom to contract is rooted in the due process clause of

the Fifth and Fourteenth Amendment. It is the bedrock upon which the

economic engine provides the goods and services necessary for a

thriving society. A worker has every right to voluntarily associate

with a union in order to promote better working conditions and wages.

Correspondingly, a worker can refuse to associate with or join a

union. That is her prerogative. But, once she joins voluntarily, in

writing, she has the obligation to perform the terms of her agreement.

The freedom of speech and the freedom of association do not trump

the obligations and promises voluntarily and knowingly assumed. The

other party to that contract has every reason to depend on those
promises for the purpose of planning and budgeting resources. The

36
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 41 of 44 PagelID: 319

Constitution says nothing affirmative about reneging legal and lawful
responsibilities freely undertaken.

Fisk, 2017 WL 4619223 at *5.

Janus was decided on June 27, 2018.

In Belgau v. Inslee, 2018 WL 4931602 (W.D. Wash. Oct. 11, 2018)
(Moench Decl., Ex. A), at the preliminary-injunction stage, the court considered a
dues authorization form that indicated absent a collective bargaining provision
making the period longer (e.g. for the entire term of the collective bargaining
agreement — essentially a maintenance of membership agreement) the default-
revocation provision was one year with a 10-day window 10 to 20 days before the
anniversary of the authorization. /d. at *2.

In part based on the liberty-of-contract language from Fisk, the court held
the employees had to continue to pay the union despite their out-of-window
attempt to resign. Belgau, 2018 WL 4931602 at * 5.

In Smith v. Superior Court, County of Contra Costa, 2018 WL 6072806
(N.D. Cal. Oct. 16, 2018), (Moench Decl., Ex. E) the trial court rejected a
challenge to a l-year dues authorization. It cited Cohen v. Cowles Media Co.,
which is not a waiver case, and in essence held there was not a First Amendment
right to resign due to its interpretation of that decision.

In Fisk v. Inslee, 750 Fed. Appx. 632 (9th Cir. 2019), the Ninth Circuit

upheld the above 2017 lower court decision and it stated:

37
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 42 of 44 PagelD: 320

Appellees’ deduction of union dues in accordance with the
membership cards’ dues irrevocability provision does not violate
Appellants’ First Amendment rights. Although Appellants resigned
their membership in the union and objected to providing continued
financial support, the First Amendment does not preclude the
enforcement of “legal obligations” that are bargained-for and “self-
imposed” under state contract law. Cohen v. Cowles Media Co., 501
U.S. 663, 668-71, 111 S.Ct. 2513, 115 L.Ed.2d 586 (1991). The
provisions authorizing the withholding of dues and making that
authorization irrevocable for certain periods were in clear, readable
type on a simple one-page form, well within the ken of unrepresented
or lay parties. Moreover, temporarily irrevocable payment
authorizations are common and enforceable in many consumer
contracts—e.g., gym memberships or cell phone contracts—and we
conclude that under state contract law those provisions should be
similarly enforceable here.

Id. at 633-34.

In Cooley v. California State Law Enforcement Association, 2019 WL
331170 (E.D. Cal. Jan. 25, 2019) (Moench Decl., Ex. B), implicitly it appears the
court was considering a maintenance-of-membership clause. The trial court stated:

Mr. Cooley could have properly resigned from the Union in June 2016

(during the CBA-provided window), but he did not do so and thus, in

effect, chose to remain in the Union, Under the current CBA, Mr.

Cooley can resign as of June 1, 2019 and [his collective bargaining

agent] has indicated it would honor his resignation at that time. Until

then, Mr. Cooley remains obligated to pay the union dues to which he

agreed.

Id, at *2. Thus, in Cooley, the trial court held that an employee could not resign at
any time except the short window in the collective bargaining agreement. This

holding was contrary to those in Debont and McCahon and no mention was made

of either case.

38
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 43 of 44 PagelD: 321

In Belgau v. Inslee, 359 F.Supp.3d 1000 (W.D. Wash. 2019), the trial court
repeated some of the analysis it had made at the preliminary-injunction
determination. It added a ruling that no state action on either the union or
government’s part was present when a union pursuant to collective bargaining
agreement, had the state collect payments for the union’s benefit that plaintiffs
contended were in contravention of the First Amendment. /d. at 1012-15.

None of the post-Janus cases cite Debont. None cite McCahon. So none
appear to have properly considered whether there is a constitutional right to resign
and to end financial support. The Supreme Court has made it clear that an
individual’s right to have and change opinions are core matters of the First
Amendment. To the extent that any dues authorization is relevant, it is not to the
question of whether or not a First Amendment interest is at stake; rather, it goes to

the question of whether that interest has been properly waived.

39
Case 1:18-cv-14584-RMB-AMD Document 44 Filed 06/14/19 Page 44 of 44 PagelID: 322

CONCLUSION
This Court should deny the three motions to dismiss. It should also

recognize that there is a constitutional right to resign and end financial support at

any time.
DATED: June 14, 2019 Respectfully submitted,
MOENCH LAW, LLC
1303 Roger Avenue
Bridgewater, NJ 08807

By: /s/ Matthew C. Moench
Matthew C. Moench, Esq.

Patrick J. Wright, Esq.

Mackinac Center Legal Foundation
140 W. Main Street

Midland, MI 48642

(989) 631-0900
wright@mackinac.org

Admitted Pro Hac Vice

Counsel for Plaintiffs

40
